Title: To James Madison from Joseph Jones, 8 June 1783
From: Jones, Joseph
To: Madison, James


Editorial Note
Although Joseph Jones clearly dated this letter “8th June,” he either wrote portions of it on 7 June or else mistakenly used the term “yesterday” to date certain proceedings of the House of Delegates which had taken place on 6 June. Thus at the outset of his third paragraph he mentions as happening “Yesterday” an election which had occurred on 6 June. Again, in his final paragraph, which is on a half-folio of the letter that has become separated in the Madison Papers (LC) from the other four folios, he referred to a petition from Hanover County as having been presented “yesterday.” The House of Delegates received that document on 6 June 1783. See Worthington C. Ford, ed., Letters of Joseph Jones of Virginia (Washington, 1889), pp. 115–16, 116 n.
 
Dr. Sir.
Richmond 8th. June 1783.
I am still deprived of the pleasure of hearing from you, no letter having arrived by this Post. Col. Taliaferro informs me he directed Smith to send forward any letters for me to Fredericksburg where I suspect they are stoped. I shall write to Smith upon the subject by this post. your letters will find me here till the last week or at least the 25th of this month
We have not yet taken up the plan of Congress for general revenue. it is agreed to do it next monday or Tuesday. Mr. R. H. L. is opposed to it in toto. Mr. H——y, I understand thinks we ought to have credit for the amount of the Duty under an apprehension we shall consume more than our proportion or in other words that we shall by agreeing to the impost as recommended pay more than our quota of the debt. J. Taylor wholly agt. the plan G. N——l——s thinks with H——y. The Speaker is for it B——x——n I am told is so too, but he has not said as much to me. the two first named being in the opposition is what alarms me. Mr. H——y I am told was at first in favor of the impost and had early in the Session concurred in bringing in a bill to revive the former Law, but has since changed his opinion. the Members seem to be very much divided. I wish we could hear whether any of the States have adopted it.
Yesterday our Delegates to Congress were elected[:] Jefferson, Hardy, Mercer, Lee, Monroe. Mr. Griffin was voted for and had near fifty votes, but three objections were started agt. him which I am told had weight or were made so to keep him out, his Seat in the Court of appeals, his residence in Philadelph[ia] and just before the ballot was taken some wispers were spread he was withdrawn for the reasons above, which it is said lost him some votes. the two first mentd. reasons were the chief obstacles one was publicly mentd. in the House which gave me an opportunity of endeavouring at least to obvia[te] the objection. My compliments to Mr. Mercer and inform him what he had heard of a report circulat[ed] to his prejudice either never existed or has died away so as not to be mentioned or even whispered. Mr. Short is elected to supply the vacancy in the Council. In consequence of the Memorial of the Officers of the Virga. line a report from the Com: of prop: & G: to whic[h] it was refd. has been under consideration. It was proposed to allow our line the whole of their land on the N. W. side of the Ohio, with an additional quantity as a gratuity on pretence the Cumberland Tract was greatly deficient in quantity and quality, also to bear the expence of the location. this report was so repugnant to the cession to Congress and to the remonstrance in 1779 whereby the legislature promised to furnish lands beyond the Ohio to the States wanting lands for their lines that I could not help opposing it, which has given it a check for the present, and upon consideration I am convinced a great majority will disapprove the report. Mr. H——y warmly espoused the report R. H. L when it was discussed unable to attend being somewhat indisposed. what side he may take on the next discussion of the report I can not learn. be it as it may, I think if they unite in this business, they cannot carry it. Congress having not accepted the cession and declined to assign their reasons for delay, will produce at least a determination fixing the time, when, if the cession is not accepted, it shall become void, if not an immediate revocation of it. I am not withot. hopes this business may yet be concluded so as to answer the views of Congress, and I think nothing but resentment for not accepting by Congress, or assigning reasons for not accepting the cession of this State, will operate agt it. Our people still retain their opinions of the importance of this State, its superiority in the Union, and the very great exertions and advances it has made in preference to all others. their views are generally local, not seeing the necessity or propriety [o]f general measures now the War is over. these notions are great obstacles to the adoption of the 5 P Ct. duty as a general revenue. It is impossible to estimate the individu[al] debt of the State with any precision. by some computati[ons] we shall have to provide for raising £300,000 annual[ly] to discharge the interest of our continental quota and State debt. The Comrs. appointed have settled as far as they were able the expence of the Illinois country they have disc[overed] great frauds and impositions, and reduced the debt very considerably, but it is still enormous. The accts. are not yet returned so that I cannot give you the bal[ance] Nathans demand is refd. to the Com: of the whole. strong suspicions prevail agt. Pollocks integrity, and it is said proofs can be adduced to shew the injustice of his claim upon the State. in short the prejudices he[re] are so great agt. those who have demands for money or necessaries furnished on the public account to the Westward, that it is to be feared injury may result to individuals. at the same time it must be confessed many circumstances authorize a suspicion of the fairness of their claims. a Mr. Pollard formerly of th[is state?] is just arrived from Bristol. He brings papers so late a[s] the 8th. apr:. an adm: appears to have been then formed as w[as] stated in the packet of the last week. North and Fox by the coalit[ion] had lost their influence & were generally reprobated. It was doubted [whether?] the last wod. be reelected in westminster. Caermarthen was to go to Fr[ance] to put the finishing hand to the Treaty but had not departed and it was un[certain?] when he wod. the Nation exceedingly divided by the Whig and Tory p[arties] abt. the peace. the bill for opening the Commerce with Am: had gone through th[ree] different modifications and not likely to pass.
Yr. friend
Jos: Jone[s]
The bill declaring who shall be Citizens has not yet been considered in a Com: of the whole. P. H——y, R. H. L. agt. any discrimination. I cannot concur, and must when the matter comes in take part with those who are for some discrimination so as not to trench upon the Treaty. A long pet. from Essex drawn by M.S.[?]. has been presented questioning the right of Congress to make the peace as it stands, asserting the 4th. article interferes with the legislation of the states. yesterday a pet. from Hanover with near 300 subscribers was presented praying the refugees may not be allowed the right of Citizenship I am pretty confident there is a majority of the House in favor of the sentiments of the last petition.
